      Case 3:21-cv-00002 Document 1 Filed on 01/06/21 in TXSD Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION

JEFFREY WILSON,                                      §
           Plaintiff,                                §
                                                     §
VS.                                                  §             Civil Action No. 3:21-cv-2
                                                     §
HOME DEPOT U.S.A., INC.,                             §
         Defendant.                                  §

              DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot" herein), who files this

its Notice of Removal, on the basis of diversity jurisdiction, and would show the Court as follows:

         1.      Home Depot is the Defendant in a civil action pending in Brazoria County, Texas,

entitled Jeffrey Wilson vs. Home Depot U.S.A., Inc.; Cause No. 110378-CV (hereinafter referred

to as the "State Court Action"). An Index of Documents Filed with the Notice of Removal is

attached hereto as Exhibit "A," and true and correct copies of all process, pleadings, and orders

served upon Home Depot in the State Court Action are attached hereto as Exhibit “B,” as required

by 28 U.S.C. §1446(a).

         2.      The State Court Action was filed on November 9, 2020. Home Depot was served

with Plaintiff’s Original Petition on December 8, 2020.

         3.      Plaintiff Jeffrey Wilson is and was at the time of filing suit a resident of the state of

Texas.

         4.      Home Depot is a corporation incorporated under the laws of the State of Delaware

with its principal place of business in Atlanta, Georgia. Home Depot is and was, therefore, a

citizen of the State of Delaware and Georgia.
       Case 3:21-cv-00002 Document 1 Filed on 01/06/21 in TXSD Page 2 of 3




          5.     Consequently, the district courts of the United States have original jurisdiction over

this action based on completely diversity of citizenship amongst and between the parties, in that

Plaintiff, on the one hand, and Home Depot, on the other hand, are now, and were at the time this

action commenced, diverse in citizenship from each other.

          6.     The amount in controversy in the State Court Action is in excess of $3,000,000.00,

but less than $5,000,000.00, exclusive of interests and costs as evidenced by the amount of

monetary relief sought by Plaintiff in his Original Petition. Accordingly, the State Court Action is

within the original jurisdiction of this Court pursuant to 28 U.S.C. §1332, as it is a civil action

wholly between citizens of different states, and, the amount in controversy is in excess of the

Court’s jurisdictional minimum for diversity cases.

          7.     Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district embracing the place where the State Court Action is pending.

          8.     Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of Removal

with the District Clerk of Brazoria County, Texas, where the action was previously pending.

          9.     Jury Demand – Home Depot hereby requests trial by jury on all issues and claims

in this cause.

          WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case Jeffrey

Wilson vs. Home Depot U.S.A., Inc.; Cause No. 110378-CV, and respectfully requests that this

Court assume full jurisdiction of this proceeding for all purposes as if originally filed in this Court,

including but not limited to issuing any orders necessary to stay proceedings in the State Court

Action.
      Case 3:21-cv-00002 Document 1 Filed on 01/06/21 in TXSD Page 3 of 3




                                                   Respectfully submitted,
                                                   Hawkins Parnell & Young, LLP

                                            By:    /s/Amy Welborn
                                                   AMY WELBORN
                                                   State Bar No. 24012853
                                                   awelborn@hpylaw.com
                                                   TROY D. HELLING
                                                   State Bar No. 24007340
                                                   thelling@hpylaw.com

                                                   2705 Bee Caves Road, Suite 220
                                                   Austin, Texas 78746
                                                   (512) 687-6900
                                                   (512) 687-6990 (Fax)
                                                           -AND-
                                                   4514 Cole Ave., Suite 500
                                                   Dallas, TX 75205
                                                   (214) 780-5100
                                                   (214) 780-5200 (Fax)

                                                   ATTORNEYS FOR DEFENDANT
                                                   HOME DEPOT U.S.A., INC.


                               CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has been served on counsel of record by electronic filing, in accordance with the Texas
Rules of Civil Procedure on this 6th day of January 2021.

       David A. Garcia
       Tom Landry
       info@daglawfirm.com
       DAG Law Firm, P.C.
       4101 Washington Avenue, 1st Floor
       Houston, TX 77007
